Citation Nr: 0510125	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  98-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the cervical spine claimed as a 
result of Department of Veterans Affairs medical treatment 
and surgery in May 1995.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from February 1968 to August 
1973, and from October 1973 to July 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 1997 and later by the 
Department of Veterans Affairs (VA)  Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded the case in May 
2003 for the purpose of having the RO comply with new laws 
and regulations.  A hearing was held at the RO before the 
undersigned Veterans Law Judge in February 2005.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The competent and probative evidence shows that the 
veteran does not have additional disability due to 
hospitalization or medical or surgical treatment provided by 
VA in May 1995.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of the cervical 
spine, claimed to be caused by hospitalization, or medical or 
surgical treatment provided by the VA in May 1995 are not 
met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The Board 
remanded the case in May 2003 to have the RO apply the new 
act.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.   38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications, such as a letter dated in 
July 2003, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The basic elements for establishing 
entitlement to benefits under 38 U.S.C.A. § 1151 have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
A VCAA notice was not provided to the appellant before the RO 
decision regarding his claim for benefits.  However, the 
original RO decision on the issue on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the appellant of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letters and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error.  

The Court further noted in Pelegrini that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The July 2003 VCAA 
letter essentially informed the veteran of this information, 
thereby complying with pertinent regulations.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's treatment 
records.  He has had a hearing.  The record includes 
treatment records and relevant medical opinions.  Although 
the veteran's representative has requested that the case be 
remanded for the purpose of obtaining additional records and 
to provide an examination, the Board concludes that such 
development would provide no additional useful information.  
The Board notes that the veteran's treatment records have 
already been obtained, and he was afforded an examination in 
February 2003.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Similarly, the Board has noted that the veteran's 
representative has requested that the case be remanded to 
allow the RO an opportunity to consider additional evidence 
submitted by the veteran.  In this regard, the Board notes 
that in March 2005 the veteran's representative submitted 
additional documents consisting of a report of a magnetic 
resonance imaging (MRI) of the veteran's cervical spine dated 
in November 1995, and copies of VA policies and forms 
pertaining to informed consent to medical treatment.  
Significantly, however, the MRI report is a duplicate copy of 
evidence previously considered by the RO.  In addition the 
copies of VA policies and informed consent forms doe not 
contain any evidence pertaining specifically to the veteran's 
disability.  Therefore, those items are not relevant 
evidence.  Finally, the Board notes that the veteran's case 
has been expedited as he has been diagnosed with cancer of 
the throat.  A remand would result in significant delays in 
the resolution of the appeal.  

In light of these factors, the Board concludes that no useful 
purpose would be service by having remanding the case to the 
RO.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Applicable Law and Regulations

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his current cervical spine 
problems are due to surgery performed at the VA Medical 
Center in May 1995.  The appellant's claim for compensation 
is premised on 38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 
provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim was filed before October 1, 
1997, the version of § 1151 that is applicable to this case 
is the earlier version that is applicable to claims filed 
before October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  Thus, the 
veteran is not required to show an element of fault on the 
part of the VA.  Nevertheless, he must show that the VA 
treatment resulted in additional disability.  

§ 3.358 Determinations for disability or death from 
hospitalization, medical or surgical treatment, examinations 
or vocational rehabilitation training (§ 3.800).

(a) General. Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.

(b) Additional disability. In determining that additional 
disability exists, the following considerations will govern:

(1) The veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury, each body 
part involved being considered separately.

(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be 
the condition which the specific medical or surgical 
treatment was designed to relieve.

(2) Compensation will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized.

(c) Cause. In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time 
consent was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (1996).


III. Background Information

The veteran is claiming that he developed additional 
disability related to problems with the cervical spine as a 
result of VA surgical treatment in May 1995.  The veteran 
testified in support of his claim during a hearing held in 
February 2005.  He stated that he underwent surgery at a VA 
facility in May 1995 and subsequently developed flattening of 
the cervical spine.  The veteran recounted that prior to his 
surgery by the VA, lifting his head upward would cause him to 
have complete loss of motor skills and he would drop to the 
ground.  He also reported that he had spasm and twitching in 
his arms and legs.  He said that these symptoms were 
bothersome, but not disabling.  The veteran said that after 
the VA surgery, he could pick his neck up higher than before 
without falling or slumping, but that the spasms were now in 
his face, chest, neck and down his back and legs.  He 
described difficulty doing tasks such as lifting a coffee cup 
to his mouth.  He also reported that one of his worst 
symptoms was pain in the neck and upper shoulders.  

The evidence which has been developed includes VA medical 
treatment records.  A VA hospital summary dated in February 
1995 reflects that the veteran was admitted for evaluation of 
symptoms of paresthesia and burning in the upper and lower 
extremities.  The diagnosis was C5-6 osteophyte with spinal 
stenosis.  The report of an MRI of the cervical spine 
performed by the VA in February 1995 indicates that there was 
progressively worse paresthesias in the upper and lower 
extremities.  There was marked cervical spondylosis at C5-6 
and to a lesser extent at C6-7.  Additionally, at the C5-6 
level there was posterior extension of disk osteophyte 
complex indenting the ventral aspect of the cervical spinal 
cord resulting in marked canal stenosis.  

A VA hospital summary dated in May 1995 reflects that the 
veteran was admitted with complaints of pain and numbness in 
the arms and legs.  The diagnosis was cervical disc 
herniation.  During the course of the hospitalization, he 
underwent anterior cervical diskectomy and removal of 
osteophyte.  The history of the illness included having 
progressive worsening of paresthesia and burning in bilateral 
upper extremities and lower extremities, left greater than 
right.  This had been present for about two years.  The 
symptoms were exacerbated by extension of the neck.  The 
episodes lasted a few minutes and woke him at night.  The 
patient claimed that he had episodes of collapse secondary to 
total body weakness.  He reported decreased strength in 
bother upper extremities, worse on the left.  He also 
reported increased fatigue and decreased exercise tolerance.  
It was noted that previously in January 1995 the veteran had 
been admitted for computed tomography (CT) and MRI evaluation 
which revealed moderate narrowing of the C5-6 space and C3-4 
disc.  A CT myelogram was significant for severe cord 
encroachment without compression.  Postoperatively, the 
veteran reportedly stated that his symptoms were markedly 
improved.  He was moving all extremities, and swallowing and 
talking fine.  A postoperative film showed good position of 
the bone graft and of the cervical spine.  He did have some 
tingling in his left arm which had mostly been at night, but 
this was significantly improved from preoperatively.  

Also of record is the operative report also dated in May 
1995.  It was noted in that report that the preoperative 
diagnosis was cervical spondylosis and stenosis with a 
herniated disc at C5-6.  

An MRI of the cervical spine performed postoperatively in May 
1995 was interpreted as showing status post anterior 
carpectomy and disc fusion at C5-6.  It was also noted that 
the previously seen narrowing at the C5-6 space was markedly 
improved.  

A VA treatment record dated in September 1995 shows that the 
veteran reportedly had surgery for his neck in 1995 and that 
the symptoms had been about the same since then.  He had pain 
in his neck especially in extension.  He also reportedly had 
intermittent numbness and tingling in the extremities and 
muscle spasm and twitching throughout his body.  Neuro 
examination was not obviously revealing.  He had good 
strength and no spasm or change in muscle tone.  There was 
good sensation.  EMG/NCV testing conducted by the VA in 
September 1995 was interpreted as being within normal limits.  
There was no evidence of peripheral neuropathy, radiculopathy 
or root encroachment.  

A report from the Imaging Center of Orlando dated in November 
1995 reflects that an MRI of the cervical spine reflected, 
among other things, cord flattening and atrophy.

The report of a VA examination conducted in November 1996 
reflects that the veteran stated that he had a history of 
developing a herniated disc at C5-6 and undergoing surgery in 
May 1995.  He stated that over the last few years he had 
progressive worsening of symptoms and he was concerned about 
this.  It was noted that an MRI documented flattening of the 
cervical cord between C3 and C7.  The pertinent impression 
was cervical spondylosis with myelopathy and MRI findings of 
flattening of the cord, status post anterior inner body bone 
grafting fusion in C5-6.  

The report of an examination of the veteran's spine conducted 
by the VA in July 1998 reflects that the veteran reported a 
history of neck and arm pain.  He reported surgery, but 
indicated that postoperatively he had no improvement in his 
symptoms.  Following examination, the impression was chronic 
postoperative degenerative disc disease with nonunion of C5-
6, with continued bilateral arm pain, weakness and numbness.  

The report of an MRI of the cervical spine conducted by a 
private facility in October 1998 shows that the diagnoses 
were (1) minimal central posterior bulge at C3-4; (2) small 
focal midline disc herniations C4-5 and C6-7 above and below 
the cervical fusion at C5-6; and (3) otherwise normal 
magnetic resonance imaging of the cervical spine.  

The report of an examination of the veteran's spine conducted 
by the VA in February 2003 shows that the examiner was 
requested to offer an opinion regarding compensation for 
disability due to VA medical treatment resulting in spinal 
cord flattening between the levels of C3 and C7 with 
myelomalacia.  The examiner noted that the claims file was 
available and was reviewed.  The examiner recounted the 
history, and noted that in February of 1995 the veteran was 
diagnosed with anterior cervical osteophyte with a spinal 
stenosis at C5-6.  The MRI report at that time stated that he 
had severe stenosis at C5-6.  His symptoms consisted of 
muscle spasm in both arms, weakness in his arms, and a 
propensity to have worsening of his weakness with neck 
extension.  The examiner further noted that he appeared to be 
having episodic spinal cord compression resulting in drop 
attacks, as well as complaints of fatigue, weakness and 
muscle spasm thought to be due to a severe anterior cervical 
spinal cord compression.  Due to the symptomatology he 
underwent surgery in May 1995 at a VA medical center, 
consisting of anterior cervical discectomy with removal of 
anterior osteophyte and interbody bone grafting.  The VA 
examiner noted that in reviewing the operative report, 
appropriate precautions had been taken to prevent spinal cord 
injury, and that the description of the procedure showed no 
interoperative complications were noted.  In addition, the 
discharge summary of May 1995 revealed that the patient's 
symptoms improved prior to discharge.  The VA examination 
report further reflects that the veteran stated that within a 
short time after surgery his symptoms worsened, and that 
currently his spasms were increased, twitching sensations in 
his upper extremities were increased, and he had shooting 
pains in both hands.  

On physical examination, motor examination revealed 5/5 
strength in both upper and lower extremities.  Reflexes were 
2+ and symmetric in both upper and lower extremities.  
Regarding whether surgery provided by the VA in May 1995 
resulted in additional disability, the examiner made the 
following comments:

It is my opinion that the surgery did not result in 
additional disability.  The rationale of this 
opinion is that a complication during surgery 
resulting in a spinal cord injury would manifest 
itself in [the] immediate postoperative period.  
The fact that the patient's symptoms had improved 
prior to his discharge does not support this 
finding.  In addition, a spinal cord injury would 
be expected to result in worsening of motor 
findings and a myelopathic-type examination.  On 
examination day, the patient has normal motor 
strength and no evidence of cervical myelopathy.  
The MRI finding of encephalomalacia is known to 
occur after uncomplicated routine decompressions of 
severe spinal cord stenosis.  The mechanism is 
thought to be vascular in nature with an area of 
spinal cord which has been under chronic 
compression having a decreased autoregulatory blood 
flow network.  This change in autoregulatory 
mechanism results in the formation of the bright 
signal on MRI examination and is not necessarily 
indicative of a spinal cord injury during surgery.

When asked to respond whether additional disability was a 
necessary consequence of the medical or surgical treatment, 
the examiner again reiterated that he did not believe that 
the veteran suffered an additional disability secondary to 
his surgery.  He made some further hypothetical commentary 
regarding "if" one concluded that there was additional 
postoperative disability and whether the risk of surgery 
outweighed the risk of nonintervention, but these remarks are 
not relevant to the issue at hand.  
 
IV.  Analysis

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for benefits under 38 U.S.C.A. § 1151, for 
disability alleged to be caused by hospitalization or medical 
or surgical treatment provided by VA.

In this case, the pivotal question is medical in nature - 
whether the veteran has additional disability due to VA 
medical treatment.  Accordingly, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  However, 
it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  
The medical statement from the VA doctor in February 2003 is 
highly probative.  The examiner, before rendering an opinion, 
had reviewed the veteran's claims file, which included the 
private November 1995 MRI results, and provided a physical 
examination.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(it is the Board's duty to determine the credibility and 
weight of evidence).  This evidence, however, weighs against 
the claim as it indicates that the veteran does not have 
additional disability as a result of the VA treatment.  There 
is no other medical opinion of record which contradicts this 
conclusion.  Therefore, it cannot be said that the competent 
and probative evidence supports a finding that there was an 
increase in the degree of disability as a result of the VA 
medical treatment.  

Although the veteran has offered his own opinion that he had 
an increase in disability due to the treatment given by VA, 
the Court has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The veteran and his representative also contend that the 
provisions of 38 C.F.R. § 17.34 (1995) provide for benefits 
in this case.  Under this regulation, VA patients are advised 
and hence have knowledge of all "reasonably foreseeable 
associated risks" of treatment, and an assumption of risk 
exclusion . . . would exclude from coverage most, if not all, 
of the same "foreseeable results" of proper care. . ..  
Significantly, as noted above, the probative - that is, 
medical - evidence does not support the claim of additional 
disability resulting from surgery.    

For the foregoing reasons, the Board finds that no additional 
disability related to the cervical spine was caused by 
hospitalization or medical or surgical treatment provided by 
VA in May 1995.  Accordingly, the Board concludes that the 
criteria for benefits under 38 U.S.C.A. § 1151, for a 
disability claimed to be caused by hospitalization or medical 
or surgical treatment provided by VA in May 1995, are not 
met.  




ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for 
cervical spine disability claimed to be caused by 
hospitalization or medical or surgical treatment provided by 
the VA in May 1995 is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


